Title: To George Washington from Paul Richard Randall, May 1789
From: Randall, Paul Richard
To: Washington, George



Sir,
New York May 1789.

It is with extreme diffidence I obtrude myself upon your notice in expressing an inclination to serve my country in some publick Employment. I have no meritorious claims to urge in support of my pretensions having had very little opportunity of manifesting a patriotick zeal.
After receiving an education suitable to the bar, and being admitted to practise in this state, I made a small tour in Europe where I was strongly solicited by the american ministers to accept their appointment as secretary to the Algerine embassy. From motives superior to self interest—and supposing a particular confidence reposed in me, I embarked in that service as a duty I owed to my country and to humanity. In support of this suggestion I may venture to call on Mr Adams.
Colo. Humphreys was at that time in France and I believe not ignorant of those inducements held up to me in the most flattering point of view.
That negociation not being successful I consider as a misfortune to myself although I was not in a situation of responsibility.
I have as yet received no compensation for the loss of time and the derangement of my business consequent thereon—which I have not hitherto been able to resume.
These sir are the only claims I dare urge in wishing to be employed in the publick service should I be otherwise qualified. After England I would give a preference to France and Spain;

having had an opportunity of acquiring the rudiments of those languages.
May I hope therefore, sir, to be considered as a candidate for secretary to a legation commercial agent or any other office I may be adequate to in that department.
or if precluded by the superior merit of others that I may not be forgotten in the judiciary or fiscal establishments. I have the honor to be with profound respect Your most obedient servant

Paul Richard Randall

